People v Adon (2015 NY Slip Op 04435)





People v Adon


2015 NY Slip Op 04435


Decided on May 26, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 26, 2015

Tom, J.P., Friedman, Sweeny, Saxe, Clark, JJ.


15240 2841/96

[*1] The People of the State of New York, Respondent,
vEmiliano Adon, Defendant-Appellant.


Labe M. Richman, New York, for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Patrick J. Hynes of counsel), for respondent.

Judgment, Supreme Court, New York County (Mary McGowan Davis, J.), rendered April 3, 1997, convicting defendant, upon his plea of guilty, of conspiracy in the second degree and criminal sale of a controlled substance in the second degree, and sentencing him to an aggregate term of three years to life, unanimously affirmed.
Since the record is clear that defendant knew that his guilty plea could result in deportation, his claim that the court misadvised him of the specific immigration consequences of his plea does not come within the narrow exception to the preservation requirement (see People v Peque, 22 NY3d 168, 182 [2013], cert denied sub nom. Thomas v New York,  US , 135 S Ct 90 [2014]), and we decline to review this unpreserved claim in the interest of justice. As an alternative holding, we reject it on the merits. The record of the plea proceedings establishes that defendant discussed immigration issues with his attorney and that the court appropriately advised him that he could be deported as a result of his plea. To the extent that defendant is claiming that his attorney rendered ineffective assistance, and to the extent the record permits review of that claim, we also reject that claim.
The court properly denied defendant's motion to withdraw his guilty plea, which did not raise any immigration-related issues (see People v Frederick, 45 NY2d 520 [1978]. Defendant's claims of coercion and innocence were unsubstantiated, and the linkage of defendant's plea to that of his codefendants satisfied constitutional standards for such an arrangement (see People v Fiumefreddo, 82 NY2d 536 [1993]). 	The record fails to support defendant's contention that the court misapprehended its discretion to grant the motion.
We have considered and rejected defendant's remaining claims.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 26, 2015
CLERK